Citation Nr: 0500802	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  99-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a back disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to a disability evaluation in excess of 10 
percent prior to August 19, 2003, for chronic right 
trochanteric bursitis.

5.  Entitlement to a disability evaluation in excess of 20 
percent after August 18, 2003, for chronic right trochanteric 
bursitis.

6.  Entitlement to a compensable disability evaluation prior 
to August 19, 2003, for chronic left trochanteric bursitis.

7.  Entitlement to a disability evaluation in excess of 20 
percent after August 18, 2003, for chronic left trochanteric 
bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1998 and 
July 1999 of the Department of Veterans Affairs (VA), 
Regional Office (RO), located in San Juan, the Commonwealth 
of Puerto Rico.  The October 1998 rating decision denied 
entitlement to an evaluation in excess of 10 percent for a 
right hip disability; the action further found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim for a back disability.  The 
July 1999 rating decision denied entitlement to service 
connection for bilateral hearing loss and a bilateral knee 
disability.  The rating decision also granted a compensable 
evaluation for a left hip disability.  The veteran was 
notified of all of these decisions and he has appealed to the 
Board for review.

The Board notes that in September 2000, the veteran submitted 
a VA Form 21-4138, Statement in Support of Claim, that he was 
withdrawing his claim with respect to entitlement to service 
connection for bilateral hearing loss and a bilateral knee 
disability.  Normally, pursuant to 38 C.F.R. § 20.204 (1993), 
such a written statement would be sufficient to withdraw 
these two issues from appellate status.  However, in January 
2001, an RO hearing officer took testimony on these issues 
during a hearing conducted at the regional office.  On its 
face, it appears that there is a conflict and that a 
determination should be made as to whether these two issues 
are currently before the Board.  However, the Board liberally 
construes the veteran's testimony as a rescission of his 
withdrawal.  That is, his testimony vacates or sets aside his 
previous statement that he wished to withdraw his claim.  As 
such, these two issues remain before the Board on appeal.  

In March 2004, the RO issued a rating decision that granted a 
20 percent disability rating for right and left trochanteric 
bursitis of the respective hips.  The effective date of the 
20 percent rating was determined to be August 19, 2003.  This 
is not a full grant of the benefit sought on appeal because a 
higher rating is available.  Regarding a claim for an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, these issues remain before the 
Board.

The issues involving disabilities of the back and knees, 
along with bilateral hearing loss, addressed in the Decision 
and Remand portions of this action, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
the part of the veteran.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Prior to August 19, 2003, the veteran's service-connected 
left hip disability was manifested by occasional complaints 
of pain and tenderness with no objective evidence of 
restriction of motion of the hip.

3.  After August 18, 2003, the medical evidence shows the 
veteran's service-connected left hip disability was 
manifested by moderately restricted range of motion that 
produced some pain.  

4.  Prior to August 19, 2003, the veteran's service-connected 
right hip disability was manifested by mild restrictions of 
movement along with pain relieved by medications.  

5.  After August 18, 2003, the evidence shows that the 
veteran's service-connected right hip disability was 
manifested by range of motion that was moderately 
restrictedly and produced some pain.  

6.  Service connection for a back disability was denied by 
the agency of original jurisdiction in March 1976 rating 
decision on the basis that the veteran did not have a current 
disability that was related to his military service.  

7.  The evidence received subsequent to the March 1976 RO's 
decision includes an opinion from a medical professional that 
the veteran currently suffers from a back disability and that 
it is possibility related to his military service.  This 
evidence is not duplicative or cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a right hip disability, prior to August 19, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5019 and 5255 (2004).

2.  The criteria for a disability evaluation in excess of 20 
percent for a right hip disability, after August 18, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5019 and 5255 (2004).

3.  The criteria for a compensable disability evaluation for 
a left hip disability, prior to August 19, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019 and 5255 (2004).

4.  The criteria for a disability evaluation in excess of 20 
percent for a left hip disability, after August 18, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5019 and 5255 (2004).  

5.  The May 1976 RO's decision denying entitlement to service 
connection for a back disability is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004). 

6.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for disability of 
the back has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (effective prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law (November 
2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the various rating 
decisions, the statements of the case (SOC), and the 
supplemental statements of the case (SSOC).  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions.  He was 
informed that he had to submit evidence showing that his hip 
disabilities were more disabling.  He was notified, with 
respect to the service connection, that he must show that the 
disabilities were caused by or the result of his military 
service.  He was informed that it was not sufficient to 
merely show that he had a current disability but that medical 
evidence must be presented that etiologically linked his 
current condition(s) with his military service.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in July 2003, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He informed the RO that he 
was receiving treatment from the VA.  The VA was further 
notified that he had previously undergone treatment for 
various disabilities via private medical providers.  The 
veteran provided the requisite information and those 
documents were obtained, and have been included in the 
veteran's claim folder.  The veteran also twice provided 
testimony before an RO hearing officer and copies of those 
hearing transcripts from these actions have been included in 
the claims folder for review.  It seems clear that the VA has 
given the veteran every opportunity to express his opinions 
with respect to his claims and the VA has obtained all known 
documents and information that would substantiate the 
veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature, severity, and 
etiology of the disabilities addressed in this decision.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decisions were made before November 9, 2000, the date 
the VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOCs and the SSOCs, the RO 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the 
SOCs and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The various letters satisfy the VCAA content-
complying notice.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issues addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter, dated July 
2003, that was provided to the appellant does not contain the 
"fourth element" per se, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOCs, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOCs, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issues before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection for either the right or left hip 
disabilities, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran has been service-connected for disabilities 
involving both hips since March 1987.  The disabilities have 
been characterized as chronic right and left trochanteric 
bursitis.  Stemming from that March 1987 rating action, the 
right hip was assigned a 10 percent rating and a 
noncompensable evaluation was assigned to the left hip 
disorder.  

In June 1998, the veteran was seen at his local VA Medical 
Center for the purposes of evaluating the severity of his 
right hip disability.  The veteran complained of pain in the 
hip and the inability to walk up stairs or for long 
distances.  The examiner measured the range of motion of the 
right hip and those measurements are offered below:

Right hip flexion		100 degrees
Right hip abduction 		40 degrees
Right hip adduction		Not measured
Right hip extension		30 degrees
Right hip external and 
	internal rotation 	50 degrees

Pain was noted on examination.  The examiner classified the 
pain as moderate.  The examiner did not find objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, or abnormal movement or guarding of movement of the 
right hip.  The veteran's gait was normal and tenderness was 
reported on palpation on the right hip subtrochanteric bursa.  
A positive Patrick's sign was also diagnosed.  The examiner 
further wrote that there was no ankylosis, inflammatory 
arthritis, or leg (length) discrepancy.  

A more general orthopedic examination was performed in June 
1999.  The examiner looked at the veteran's left hip, knees, 
wrists, and shoulders.  The examiner did not take specific 
measurements of the range of motion of either hip.  The 
examiner did, however, note that the veteran did experience 
painful motion in the last degrees of flexion of both hips.  
The doctor wrote also that the veteran had weakness and 
tenderness in the left hip, and he remarked that he found 
crepitus in both hips.  

In March 2000, the veteran underwent another examination of 
hips.  As he had in the past, the veteran complained of a 
"burning type" of pain in the hips.  The veteran admitted 
to the examiner that when he ingested pain medications, the 
medications reduced the pain to manageable levels.  He 
further reported that he had not experienced any dislocation 
or subluxation of either hip or manifestations of 
inflammatory arthritis.  

Range of motion measurements were taken for the right hip.  
Those measurements were as follows:

Right hip flexion		100 degrees
Right hip abduction 		30 degrees
Right hip adduction		25 degrees
Right hip extension		30 degrees
Right hip external rotation	25 degrees 
Right hip internal rotation 	40 degrees

With respect to the right hip, pain was noted on examination.  
The examiner classified the pain merely as moderate.  The 
examiner did not find objective evidence of edema, effusion, 
instability, weakness, redness, heat, or abnormal movement or 
guarding of movement of the right hip.  The veteran's gait 
was normal and tenderness was reported on palpation on the 
right hip subtrochanteric bursa.  A positive Patrick's sign 
was diagnosed.  The examiner further wrote that there was no 
ankylosis, inflammatory arthritis, or leg (length) 
discrepancy.  Additional comments on the left hip disorder 
were not forthcoming.

As a result of the veteran's appeal, he underwent a fourth VA 
examination in August 2003.  Before the examination, the 
veteran told the examiner that he had a moderate "burning 
type" of pain in both hips.  However, he admitted that he 
had no other complaints with respect to the hips.  The 
veteran further noted that he took oral medications for pain 
control and that he had not gone to the hospital during the 
previous year for treatment for the disabilities.  

The examiner wrote that the veteran used a cane but that the 
veteran had not suffered from dislocation or subluxation of 
either hip during the previous year.  Inflammatory arthritis 
was not found but the examiner reported that the veteran did 
experience difficulties in going up stairs or walking.  The 
range of motion of the hips were measured and produced the 
following results:

Left hip flexion		105 degrees
Left hip abduction 		20 degrees
Left hip adduction		25 degrees
Left hip extension		10 degrees
Left hip external and 
	internal rotation 	30 degrees

Right hip flexion		105 degrees
Right hip abduction 		20 degrees
Right hip adduction		25 degrees
Right hip extension		10 degrees
Right hip external and 
	internal rotation 	30 degrees

The examiner noted that the veteran was in pain on motion on 
the "last degree of the range of motion measured".  

The examiner further added:

	. . . He was additionally limited by 
moderate pain on both hips following 
repetitive use.  He was not additionally 
limited by fatigue, weakness, or lack of 
endurance following repetitive use. . . . 
he had several acute flare-ups of pain 
which he did not specify the number when 
he helped his wife to mop or sweep the 
house . . . .

The veteran's gait was reported as normal.  Additionally, 
there was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding of movement of both hips.  Moderate tenderness upon 
palpitation of both hips was, however, ascertained.  
Ankylosis was not diagnosed and both hips were classified as 
stable.  

As reported, the veteran's private and VA treatment records 
have been obtained in order to discover whether the veteran 
had been receiving repeated medical treatment since the late 
1990s for either or both of his hip disabilities.  A February 
1998 report documented hip pain.  Another report from August 
1999 shows that the veteran was seen in the VA Pain Clinic 
for hip pain.  On both occasions, the veteran received 
medications for the relief of the pain.  The veteran once 
again was seen in April 2000 for pain in the right hip.  
These same records indicate that during this time period the 
veteran began receiving treatment through the VA Pain Clinic 
for generalized joint pain throughout his body and he treated 
himself via physical therapy at home.  

The veteran's bilateral hip disabilities have been rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5019 and 5255 (2004).  Diagnostic Code 5019 
(bursitis) instructs that the disability will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. Part 4 (2004).  Diagnostic Code 5003 
(degenerative arthritis) requires rating according to the 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. Part 4 
(2004).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under this 
code.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Diagnostic Code 5255 addresses impairment of the femur.  38 
C.F.R. Part 4 (2004).  The minimum compensable disability 
rating of 10 percent is assigned for malunion of the femur 
with slight knee or hip disability.  A 20 percent disability 
rating contemplates malunion of the femur with moderate knee 
or hip disability.  A 30 percent disability rating 
contemplates malunion of the femur with marked knee or hip 
disability.  A 60 percent disability rating contemplates 
fracture of surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  Finally, an 80 percent disability rating, the 
highest rating assignable under this code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  
There is no evidence indicating that the veteran has malunion 
of either femur or even involvement of the femur with respect 
to the disabilities.  As such, the general provisions of this 
Diagnostic Code is not for application.  

Hip and/or femur disabilities can also be rated under other 
diagnostic codes.  Flail joint of the hip warrants an 80 
percent disability rating.  38 C.F.R. Part 4, Diagnostic Code 
5254 (2004).  However, there is no indication of flail hip 
joint in the instant case for either hip.  Thus, this 
criteria is not for application.

Impairment of the thigh with limitation of motion is rated 
under:  Diagnostic Code 5251 for limitation of extension; 
Diagnostic Code 5252 for limitation of flexion; and, 
Diagnostic Code 5253 for limitation of abduction or rotation.  
38 C.F.R. Part 4 (2004).  Per Plate II, of 38 C.F.R. § 4.71 
(2004), normal range of motion for flexion of the hip is 0 - 
125 degrees, and normal range of motion for abduction of the 
hip is 0 - 45 degrees.  

With respect to the right hip, range of motion measurements, 
in degrees, during the course of this appeal have been as 
follows:

Date
Abductio
n
Adductio
n
Flexi
on
Extensi
on
Extern
al 
Rotati
on
Intern
al 
Rotati
on
Normal
45

125



June 
1998
40
Not 
Measured
100
30
50
50
March 
2000
30
25
100
30
25
40
August 
2003
20
25
105
10
30
30

With respect to the left hip, range of motion measurements, 
in degrees, during the course of this appeal have been as 
follows:

Date
Abductio
n
Adductio
n
Flexi
on
Extensi
on
Extern
al 
Rotati
on
Intern
al 
Rotati
on
Normal
45

125



August 
2003
20
25
105
10
30
30

As can be seen, with respect to the right hip, prior to 
August 2003, the limitation in the ranges of motion were 
measured as mild to mildly moderate.  After the examination 
in August 2003, the veteran's range of motion, with respect 
to abduction, was reduced by half, which the Board believes 
is at least moderately restricted.  The Board does not have 
range of motion studies for the left hip prior to August 
2003.  The studies conducted in August 2003 do show, however, 
that there is moderate restriction of motion (flexion and 
abduction) of the left hip.  With either hip, the most recent 
measurements do not show severe restrictions on the ranges of 
motion of the hips.  This is true for the range of motion 
studies involving abduction, flexion, or extension.  

Finally, ankylosis of the hip is rated under Diagnostic Code 
5250.  38 C.F.R. Part 4 Diagnostic Code 5250 (2004).  The 
medical evidence of record does not reveal the presence of 
any ankylosis of either the right or left hip.  As such, this 
code is not for application.  

Nevertheless, Diagnostic Code 5255, under which the veteran's 
disability has been rated, involves loss of range of motion, 
and thus, consideration of the DeLuca factors of whether 
additional functional limitation is likely to result from 
pain on use or during flare-ups must be given.  The medical 
evidence of record does provide a history of painful right 
hip motion supported by clinical findings.  The evidence 
indicates that pain was present in 1998 and has continued to 
the present.  However, with respect to the left hip, said 
findings were not present until August 2003.  All of these 
findings do show that there has been some limitation of 
function of the hips due to pain.  

Additionally, the Board notes that veteran has presented 
evidence of specific medical treatment for his either hip 
during the course of his appeal.  While it is true that the 
records show general complaints of pain and discomfort, and 
he has received treatment through his local VA Pain Clinic, 
those same records do not report an increase in the severity 
of the disabilities in either hip.  Those same records do not 
indicate that the various examiners were concerned with his 
condition nor do they suggest that additional treatment for 
either hip was recommended.  Instead, many of those treatment 
records show treatment for disabilities not at issue.  

Therefore, it is the conclusion of the Board that the 
evidence does not support the veteran's contentions that his 
left hip disorder should be compensably rated before August 
19, 2003.  Mild, moderate, or even severe limitation of 
motion of the left hip was not shown prior to this date.  
Moreover, pain was not shown.  Hence, in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 
5019 and 5255 (2004), a compensable evaluation is not 
warranted.

Additionally, it is also the conclusion of the Board that an 
evaluation in excess of 20 percent after August 18, 2003, is 
not warranted.  The medical evidence does not show that the 
veteran suffers from moderately or severe restrictions of 
motion of the hip.  Ankylosis and instability has not been 
diagnosed.  The records just does not support the veteran's 
claim that a 20 percent disability evaluation is an 
inadequate rating evaluation in accordance with the rating 
criteria used to evaluate his disorder.

With respect to the right hip, there is evidence before 
August 19, 2003, that suggests that the veteran was 
experiencing pain and some limitation of motion of the hip.  
However, those restrictions and that pain are adequately 
compensated therefor with a disability rating of 10 percent.  
Further, the evidence does not support an evaluation in 
excess of 20 percent for the right hip after August 19, 2003.  
In this regard, severe or moderately severe restrictions on 
the range of motion have not been shown.  Ankylosis or 
instability also have not been reported or complained thereof 
by the veteran.  

Hence, it is the conclusion of the Board that the symptoms 
and manifestations presented by the veteran do not support an 
evaluation in excess of 20 percent after August 18, 2003, for 
a bilateral hip disability.  The Board further finds that the 
evidence does not support a compensable evaluation for a left 
hip disability or an evaluation in excess of 10 percent for a 
right hip disability prior to August 19, 2004.  

In applying the above diagnostic criteria for the right and 
left hips to the findings, the Board finds that the various 
disability ratings adequately compensates him for his 
limitation of motion, pain, and functional loss.  There is a 
lack of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the VA Rating Schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the assigned ratings, before and 
after August 19, 2004, contemplates the painful motion 
characteristic of the right and left hips, and the rating 
reflects limitation of motion of the hips.  The evidence is 
not so balanced that there is any doubt on this point that 
could be resolved in the appellant's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

Furthermore, in reaching the above determination, the Board 
considered whether the veteran's service-connected 
disabilities standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
beyond that interference contemplated in the assigned ratings 
or frequent periods of hospitalization, due solely to the 
veteran's service-connected right and/or left hip 
disabilities, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004) are not met.

II.  New and Material Evidence

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received in October 1998, well before that date.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  Accordingly, no 
additional development with respect to this matter is 
required to comply with the VCAA or the implementing 
regulations.   

The Board would add that in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000, allowing such 
development only if new and material evidence is presented or 
secured, given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.   
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim of 
service connection for a back disability was received before 
that date, those regulatory provisions do not apply.  The 
Board has considered the provisions of the VCAA in its 
adjudication of the issue of whether new and material 
evidence has been submitted to reopen the claims for service 
connection and finds that no further assistance in developing 
the facts pertinent to this limited issue is required at this 
time. 

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

In March 1976, the RO denied entitlement to service 
connection for a lower back disability.  The RO concluded 
that although the veteran may have complained about a lower 
back disability, the medical evidence did not provide 
definite findings indicative of a back disability.  As such, 
the RO found that it could not grant service connection for a 
lower back disorder.  When the RO made that determination, it 
had before it the veteran's application for benefits and his 
service medical records.  However, the Board notes that the 
examiner specifically wrote on the VA medical examination 
(that was accomplished in conjunction with the claim and 
dated January 1976) that he did not have the benefit of 
reviewing the veteran's service medical records prior to or 
during the examination of the back.  The veteran was notified 
of that decision but did not perfect his appeal; thus, that 
decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1975); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

Since March 1976, the veteran has submitted private medical 
records and written statements, and has provided testimony 
before the RO.  He also provided a written statement from F. 
L. Sam, M.D., dated March 2000.  In that statement, Dr. Sam 
stated that the veteran was suffering from a disc disability 
of the lower back.  Dr. Sam also referenced the veteran's 
history, which insinuated that the current disorder was 
related to the veteran's military service.  

The medical and testimonial evidence is new.  This 
information was not of record in March 1976.  It is so 
significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for a back disability is reopened.  

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  Accordingly, the 
Board will remand the claim for the purpose of obtaining 
additional information on this issue.  After that information 
has been obtained and the claim returned to the Board, the 
Board will prepare a decision addressing the merits of the 
veteran's claim.


ORDER

A disability evaluation in excess of 10 percent prior to 
August 19, 2003, for chronic right trochanteric bursitis, is 
denied.

A disability evaluation in excess of 20 percent after August 
18, 2003, for chronic right trochanteric bursitis, is denied.

A compensable disability evaluation prior to August 19, 2003, 
for chronic left trochanteric bursitis, is denied.

A disability evaluation in excess of 20 percent after August 
18, 2003, for chronic left trochanteric bursitis, is denied.

The claim for entitlement to service connection for a back 
disability is reopened; to this extent, the appeal is 
granted.


REMAND

The veteran has asked that service connection be granted for 
bilateral hearing loss.  He maintains that his duties in 
service affected his hearing and that now he must wear 
hearing aids to compensate for this loss.  

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
veteran's service records suggest that he may have had some 
type of pre-existing hearing loss when he entered into the 
service.  Moreover, that same evidence indicates that he 
might also have endured some type, either acute or chronic, 
hearing loss during service.  The post-service medical 
records show that the veteran definitely has a current 
bilateral hearing loss condition.  Nevertheless, there are no 
medical documents that specifically rule out the possibility 
that this disorder began in, was caused by, or was aggravated 
via his military service.  

Therefore, it is the opinion of the Board that thorough and 
contemporaneous medical examinations which takes into account 
the records of prior medical treatment, along with the 
veteran's service personnel records, should be accomplished, 
so that the disability evaluation will be a fully informed 
one in regards to the appellant's claims.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board's decision on the merits of his claim is 
issued.  See also 38 C.F.R. § 4.2 (2004) (". . . if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2004) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because a 
physician has not commented specifically on the veteran's 
contentions and assertions, the claim is remanded for the 
purpose of obtaining additional medical information that 
would provide answers to the veteran's contentions.

Additionally, the veteran has claimed that he suffers from 
bilateral knee disorders that are related to his military 
service.  Although the veteran was issued a statement of the 
case, dated July 31, 2000, that states that the veteran's 
service medical records are negative for any complaints 
involving either knee, a closer review of those same service 
medical records indicates that this is not the case.  
Specifically, in July 1972, the veteran received treatment 
for "chondromalacia", but only for the right knee.  Further 
examination of the veteran's end-of-service discharge 
physical does not reveal complaints involving either the left 
or right knee.  

The veteran's more recent VA medical treatment records do 
show generalized complaints involving pain in the knees.  
Yet, there are no medical documents that specifically rule 
out the possibility that this disorder began in, was caused 
by, or was aggravated via his military service or by service-
connected disabilities (such as the hips).  Therefore, it is 
the opinion of the Board that thorough and contemporaneous 
medical examinations which takes into account the records of 
prior medical treatment, along with the veteran's service 
personnel records, should be accomplished, so that the 
disability evaluation will be a fully informed one in regards 
to the appellant's claims.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before the 
Board's decision on the merits of his claim is issued.  See 
also 38 C.F.R. § 4.2 (2004) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2004) (the examiner 
must give a "full description of the effects of disability 
upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  In other words, because a 
physician has not commented specifically on the veteran's 
contentions and assertions with respect to his bilateral knee 
claim, the issue is remanded for the purpose of obtaining 
additional medical information that would provide answers to 
the veteran's contentions.

With respect to the veteran's claim involving the back, VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this 
instance, comments have not been obtained as to whether the 
claimed disorder is the result of or caused by or related to 
the veteran's service or his service-connected bilateral hip 
disorders.  Thorough and contemporaneous medical examinations 
that take into account the records of prior medical treatment 
(the complete claims folder) so that the any opinion as to 
the etiology of any disabilities diagnosed will be fully 
informed one should be accomplished.  Hence, this issue is 
also remanded for the purpose of obtaining additional medical 
information that may provide answers to the veteran's 
contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for the remaining 
issues on appeal received since January 
2002 and to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified regarding the issues on 
appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to evaluate his claimed back 
and bilateral knee disabilities.  The 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from disabilities involving the 
back and knees, and, if so, the etiology 
of the claimed disorders.  For each 
disability, the examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury, 
including the veteran's service-connected 
bilateral hip disorders.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the headaches, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO should schedule the veteran 
for a VA audiological examination in 
order to determine whether the veteran 
now suffers bilateral hearing loss.  The 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from bilateral hearing loss, and, 
if so, the etiology of the claimed 
disorder.  The examiner is asked to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury.  The 
examiner should further comment on the 
hearing evaluations conducted on the 
veteran while he was in service, whether 
those same examinations show an 
aggravation of a condition while the 
veteran was in service, and whether the 
hearing loss he now suffers therefrom is 
the natural result from the hearing loss 
he suffered from prior his entry onto 
active duty.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004) are 
fully complied with and satisfied.  The 
RO is reminded that it must review the 
notice documents to ensure that the 
veteran has been notified of the 
differences between establishing service 
connection for a pre-existing disability 
that has been aggravated by military 
service and service connection on a 
secondary basis.  Copies of all documents 
forwarded to the veteran with respect to 
the VCAA should be included in the claims 
folder for future review.

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


